﻿I should like first to congratulate the President, on his election to the presidency of the thirty-fifth session of the General Assembly, and to wish him every success in this important post. I should like also to express my gratitude to his predecessor, Mr. Salim, for his successful conduct of proceedings.
143.	It is with particular satisfaction that we welcome to the membership of the United Nations the representatives of the freedom loving people of Zimbabwe who, in a long drawn-out and heroic struggle against racism and colonialism, won its independence. There is no doubt that, by its activities in the United Nations, the Republic of Zimbabwe will help promote the triumph of the ideals of peace, cooperation among States and social progress.
144.	We also welcome as a Member of the United Nations Saint Vincent and the Grenadines.
145.	The Assembly will recall that, in the 1970s, as a result of the purposeful and persistent efforts of the countries of the socialist community and also of the nonaligned States and progressive and peace-loving forces, and thanks to the sober and realistic approach and sense of responsibility of a number of Western statesmen and leaders, substantial progress was registered in the struggle for peace, security and international cooperation. The danger of war was considerably reduced and diminished. As a result of the deepening process of detente, the preconditions were created for the solution of a number of international problems. Greater prospects emerged for achieving, by means of talks, the elimination of dangerous sources of conflict. Genuine prospects emerged for the accomplishment of considerable progress in efforts aimed at curbing the arms race and reducing the tremendous burden of armaments. There was an acceleration of the process of elimination of the vestiges of colonialism. A start was made on the restructuring of international economic relations on a just and democratic basis. All that enabled the peoples of the world to entertain well-founded hopes for a peaceful and better future.
146.	Unfortunately, on the threshold of the 1980s, the world has witnessed a turn of events that has threatened the positive gains achieved at the expense of such tremendous effort. That reversal was the result of the activities of those very forces that so fiercely resisted detente from the very beginning and attempted to keep mankind in conditions of cold war, mistrust, hostility and confrontation. The imperialistic, reactionary and hegemonistic forces are pursuing goals that are not at all new in their exacerbation of the international situation.
147.	Recently the United States, with the support of certain countries members of NATO and the present Chinese leadership, has deliberately been stepping up tension in various parts of the world and has brusquely declared those parts of the world to be "spheres of its own vital interest". It has intervened in the internal affairs of sovereign States and has been creating Special Forces for this purpose, such as’ the Rapid Deployment Force’. It has sharply stepped up its military preparations, established new military bases, attempted to forge new military alliances, impeded talks on a number of disarmament questions, increased its military expenditures and created ever newer and more sophisticated forms of weaponry. We have seen how those forces, contrary to the universally acknowledged norms of international relations, have gone so far as to limit political, economic, cultural and other links with socialist countries. The goal of all that could not be clearer: to achieve military supremacy over the socialist countries and to pursue a policy "from a position of strength". That conclusion is most eloquently confirmed by the proclamation of the new nuclear strategy of the United States.
148.	The historic experience of mankind, however, particularly over the last few decades, has made it abundantly clear that the imperialist plans to achieve a dominant position in the world are entirely unrealistic and groundless. Efforts designed to carry out such plans lead only to one thing—the escalation of the arms race and an increase in the danger of armed conflict.
149.	A completely different course, which is in keeping with the true interests of the peoples of the world, is proposed by the socialist countries. In July of this year, the First Secretary of the Central Committee of the Bulgarian Communist Party and Chairman of the Council of State of the People's Republic of Bulgaria, Todor Zhivkov, stated:
"The major historic task dictated by the times, dictated by life itself, is to produce a system of measures, agreements and understandings in order to guarantee on our planet the peaceful coexistence of States with different social systems, peace, freedom and the progress of peoples."
150.	This is a task which it is certainly possible to perform.
151.	All that is necessary is to evince the necessary realism and goodwill and do everything possible to eliminate the dangers with which the present international situation is fraught. To this end it is necessary to increase political contacts and exchanges of views. This need was very clearly confirmed at important meetings, which were recently held at the highest level. I refer to the talks between the General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, Leonid Ilyich Brezhnev, and the President of France, Valery Giscard d'Estaing, and the Chancellor of the Federal Republic of Germany, Helmut Schmidt.
152.	In order to preserve detente as the dominant trend we must also mobilize all peace-loving forces and world public opinion. We are certain that a considerable contribution to this end is being made by the World Parliament of the Peoples for Peace, currently being held at Sofia, in which representatives of public opinion of more than 130 countries are taking part.
153.	The People's Republic of Bulgaria is a member of the socialist community, whose positions on international issues are well known. They are positions of principle, the aim of which is to strengthen detente, put an end to the arms race, carry out effective disarmament measures, eliminate sources of tension, eradicate the vestiges of colonialism, neo-colonialism, racism and apartheid, restructure international economic relations on a just and democratic basis and ensure the observance of all the principles of the Charter of the United Nations and of the Final Act of the Conference on Security and Cooperation in Europe.
154.	These positions were reaffirmed at the Crimea meetings of the leaders of the socialist countries.
155.	The constancy and resolution with which our countries defend these positions are evidenced by all the proposals put forward by the States parties to the Warsaw Treaty over the 25 years of its existence. Some of those proposals have already borne fruit.
156.	I shall confine myself to citing as an example the proposal concerning the convening of the Conference on Security and Cooperation in Europe, which some viewed as Utopian when it was first put forward by the countries of the socialist community.
157.	In May of this year the Conference of the Political Consultative Committee of the States Parties to the Warsaw Treaty put forward a new initiative concerning the holding of a summit meeting of the leaders of States in all parts of the world to discuss problems connected with the elimination of sources of tension and the prevention of war. We are convinced that a meeting of this kind would do a great deal to ease tension in international relations.
158.	Literally all our proposals can be implemented to good effect if our partners display the political will and readiness to discuss them and to work for the achievement of a sensible compromise.
159.	The achievement of progress in resolving existing problems in any area of international life would undoubtedly contribute to an improvement of the international situation. But there is no doubt that the most important issues arc detente and disarmament, which mean a peaceful future for the world. All countries, large and small, rich and poor, developed and developing, have a vital interest in the achievement of progress in this field, for man's survival depends on whether there is war or peace. Everything depends on the decision whether the resources spent on the elimination and destruction of mankind will instead be spent for the good of mankind, for the elimination of backwardness, hunger, poverty, disease, illiteracy and ignorance. There are sufficient resources available for all needs, including the preservation and restoration of the human environment, housing, factories, irrigation, and schools—for everything that ensures man's progress. That is why the socialist countries strive consistently for the strengthening of peace and detente, the achievement of progress in disarmament and the development of cooperation among peoples. Examples and proof of this are the new initiatives put forward by the Soviet Union at the thirty-fifth session of the General Assembly.
160.	The People's Republic of Bulgaria wholeheartedly supports the proposal to include in the agenda of this session as a particularly important and urgent matter, an item entitled "Urgent measures for reducing the danger of war". We believe that it would benefit the cause of peace and security for the General Assembly, at this session, to express its opposition to the extension of existing military and political groupings and the creation of new military blocs; to call upon all States, and above all the permanent members of the Security Council and countries linked with them by military agreements, not to increase the strength of their armed  forces or their conventional armaments as from a given date, as a first step towards their subsequent reduction; to declare that it is in favour of the nuclear Powers taking agreed steps to strengthen the security guarantees of nonnuclear States; and to support the immediate conclusion of a treaty on the general and complete prohibition of nuclear weapon tests and the declaration of a one year moratorium on nuclear tests of any kind.
161.	In the course of more than three decades the United Nations has adopted a considerable number of useful resolutions and decisions in the field of disarmament and strengthening of international security. The Assembly's agenda still contains many constructive proposals, put forward by the Soviet Union and other States, which have preserved to this very day their validity and relevance. In this connexion, a new memorandum put forward by the Soviet Union and entitled "Peace, disarmament and international security guarantees", calls for mobilization of the efforts of all States, large and small, to curb the arms race and strengthen political and international legal guarantees of prevention of the danger of a new war and of preservation of peace. This is an appeal to all State leaders, to their conscience and to their sense of responsibility before mankind.
162.	We are convinced that attention should be focused on the adoption of measures to halt the manufacture of all types of nuclear weapons and to gradually reduce existing stockpiles until their complete elimination. It is our belief that the conclusion of a treaty on the non-use of force in international relations and of an agreement on the strengthening of security guarantees for nonnuclear States would increase trust and give a powerful impetus to the process of real disarmament.
163.	Along with measures in the field of nuclear disarmament, we should persist in our efforts to ensure the elimination of other means of mass destruction, such as chemical and radiological weapons, the prevention of the emergence of new types and systems of weapons of mass destruction as well as the early reduction of stockpiles of conventional weapons.
164.	Within the European context we attach primary importance to the following questions: the successful holding, at Madrid, of the second review session of the Conference on Security and Cooperation in Europe, at which a decision should be taken to convene a conference on military detente and disarmament in Europe; the immediate initiation of talks on medium range nuclear missiles in the European continent simultaneously and in organic link with the forward based American nuclear weapons; and the attainment of an agreement on the mutual reduction of armed forces and armaments in central Europe, real prospects for which are created by the constructive proposals recently submitted by the socialist countries.
165.	We welcome the important proposal to consider the problem of the "Historical responsibility of States for the preservation of nature for present and future generations" [item 120). Taking the necessary steps concerning this question would be a significant contribution to the solution of a problem of vital importance to mankind.
166.	Concurrently with the efforts to take new measures designed to stop the arms race and achieve disarmament, particular attention should be focused on the problem of enhancing the effectiveness of existing international instruments which are in force in this field by making the participation of States in them universal. We believe that the United Nations can and must contribute substantially to the practical solution of this important topical question.
167.	In order to ease tension in international relations it is necessary to extinguish the hotbeds of tension in various parts of the world.
168.	The seventh emergency special session of the General Assembly, which was devoted to the question of Palestine and held from 22 to 29 July this year, has proved once again that the Middle East conflict cannot be resolved without a resolution of the Palestinian issue. It is clear to all, though not all concede it, that separate agreements not only have failed to bring about peace, but have complicated the situation in the region still further. They encourage Israel to take increasingly brazen actions, as exemplified by the annexation of East Jerusalem.
169.	The development of the Middle East crisis demonstrates that there can be no just and lasting settlement to the conflict until such time as Israel withdraws from all the Arab territories occupied in 1967, until the Arab people of Palestine exercises its inalienable right to self-determination, including the right to create its own sovereign State, and until the independent existence and security of all States and peoples in the region are guaranteed.
170.	All parties concerned, including the Arab people of Palestine, through its sole legitimate representative, PLO, must participate in the settlement of the Middle East problem.
171.	The outbreak of armed conflict between Iran and Iraq has given rise to serious disquiet. We hope that hostilities will cease and that both sides will find a solution, by peaceful means, to the problems that exist between them.
172.	The People's Republic of Bulgaria is adhering to its position of principle that the question of Cyprus should be settled in a peaceful way in the interests of both the Greek Cypriots and the Turkish Cypriots, on the basis of the preservation of the territorial integrity, sovereignty and independence of the Republic of Cyprus and respect for its policy of nonalignment.
173.	Our country supports the policy of the Government of the Democratic People's Republic of Korea, a policy aimed at ensuring favourable conditions for a peaceful and democratic reunification of Korea.
174.	Serious concern arises in connection with the military bases which have lately been established around socialist Ethiopia. They threaten the security of that country and of all nations in the region. We fully support the aspirations of the Ethiopian people to peaceful development, the safeguard of the territorial integrity of their homeland and the ending of any interference whatsoever in Ethiopia's internal affairs.
175.	The agenda item entitled "Question of peace, stability and cooperation in Southeast Asia" which is to be considered at this session on the proposal of a number of countries, including Bulgaria, is directly linked with the question of the relaxation of tensions and the strengthening of world peace, security and detente throughout the world. The People's Republic of Bulgaria supports the efforts of the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea to make of Southeast Asia a zone of peace and stability, to promote peaceful coexistence in the region and to settle disputed questions through negotiations. Because of the incessant activities of the imperialist and hegemonistic forces, the independence, sovereignty and territorial integrity of the States in the region are being constantly violated or threatened. These forces are stepping up their efforts to impose their will on the countries in the region. They are not giving up their efforts to undermine the peaceful reconstruction which the heroic people of Kampuchea, having thrown off for good the yoke of the criminal clique of Pol Pot, are now carrying out.
176.	The Government of the People's Republic of Bulgaria insists that the Kampuchean people be represented at the United Nations by their sole legitimate representative, namely, the People's Revolutionary Council of the People's Republic of Kampuchea.
177.	The People's Republic of Bulgaria supports unconditionally the struggle of peoples all over the world for national independence, against domination and exploitation and for social progress. The efforts to attain those ideals constitute an objective process which the imperialist and reactionary quarters are trying to stifle through the use of coercion, military threats and violations of the sovereignty of independent States.
178.	The "undeclared war" waged by the forces of imperialism, hegemonism and counterrevolution against the sovereign Democratic Republic of Afghanistan with the aim of destroying the acquisitions of the April revolution is still going on. This not only hinders the peaceful and constructive activity of the Afghan people, but also impedes a political settlement of the problem and represents a direct threat to international peace and security. The People's Republic of Bulgaria, which fully supports the people and the Government of the Democratic Republic of Afghanistan, is confident that the political settlement of the problem can be achieved only on the basis of the constructive, realistic programme announced by the Afghan Government on 15 May 1980.
179.	Unfortunately, the imperialist and reactionary forces which continue their interference in Afghanistan have as yet given no sign whatever of a positive attitude towards such a settlement.
180.	This fact has at least one explanation: the extinguishing of the hotbed of tension in Afghanistan would deprive them of pretexts for continuing their propaganda clamour, and then it would become abundantly clear to all that the long-term plans of the imperialist and hegemonistic forces for obtaining world supremacy, rather than the events in Afghanistan, are at the bottom of the present aggravation of international tensions.
181.	Twenty years ago, on the initiative of the Soviet Union, the General Assembly of the United Nations adopted the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. We can now note with satisfaction the decisive role that the Declaration has played in mobilizing world public opinion for the eradication of one of the most degrading phenomena in human history, namely, colonialism. The People's Republic of Bulgaria is deservedly proud of having invariably sided, along with the other socialist and progressive States, with the colonial peoples and of continuing to render its contribution to the triumph of their just struggle for national liberation.
182.	But unfortunately that struggle has not yet ended.
183.	The question of Namibia and the policies of apartheid pursued by the racist regime of South Africa persist and are as acute as ever. My country supports the struggle of the people of Namibia led by its sole authentic representative [SWAPO].
184.	We reaffirm our position of principle in favour of the granting of full independence to the people of Namibia.
185.	However, we oppose attempts to resolve this question outside the framework of the United Nations, or to use the Organization as the means of imposing on the Namibian people a kind of "independence" which would, in essence, protect foreign interests.
186.	All that I have said so far is based on the principles which underlie our foreign policy and our relations with neighbouring and distant countries. Thanks to that policy we have good relations with all our neighbours. There is now in the Balkans a prevailing desire for peace, cooperation and good neighbourliness, and the People's Republic of Bulgaria is by no means playing the smallest role in the attainment of those objectives.
187.	The establishment of new international economic relations among all the States of the world is one of the key issues at present. The possibilities of solving this problem depend directly on the strengthening of peace and security and the development and deepening of the process of detente, as well as on the implementation of practical measures for disarmament.
188.	The deepening crisis of the capitalist economic system is having a negative impact on international economic relations. In the field of foreign trade that crisis has led to a slowing down of the rate of development of international trade, the constant growth of protectionism and the exacerbation of the monetary problems of a number of capitalist countries. As a result, the economic conditions in many developing countries have deteriorated and their ability to use their international economic ties for the solution of their development problems has been restricted. The eleventh special session of the General Assembly demonstrated once again that the scope, the depth and multifaceted nature of the contemporary crisis phenomena require a radical transformation of international economic relations on a just and democratic basis rather than a mere adjustment of the existing machinery.
189.	In accordance with the position of principle of the countries members of the Council for Mutual Economic Assistance, we fully support the efforts of the developing countries to achieve economic independence. Our solidarity with them in their struggle against colonialism and neo-colonialism, for the elimination of relations of inequality and subordination imposed upon them by the imperialists and for the right to dispose freely of their own natural resources will remain firm.
190.	In conclusion, I should like to emphasize that in the 35 years of its existence, in circumstances of dynamic and contradictory international relations, the United Nations has contributed significantly to the strengthening of peace and detente, the promotion and deepening of the positive trends and processes in the world and the solution of many complicated international problems.
191.	Throughout the years of its membership in the United Nations, the People's Republic of Bulgaria has remained faithful to those noble goals and has contributed to their achievement. The people and the Government of the People's Republic of Bulgaria reaffirm their willingness to continue their active and steadfast efforts to ensure the implementation of the purposes and principles set forth in the Charter of the United Nations, in order to support the aspirations of mankind to peace, cooperation, freedom and social progress.
